Case 1:20-cv-10685-ADB Document 211-1 Filed 07/29/20 Page 1 of 2




                 EXHIBIT A
           Case 1:20-cv-10685-ADB Document 211-1 Filed 07/29/20 Page 2 of 2


AHMED            JEWEL
ARANGO-
                 BRAYAN
SEPULVEDA
AUGUSTO          PEDRO
CELA-CAGUANA     MANUEL
CHAVEZ CHAVEZ    MARCOS
CUBA             PEDRO
                 LEROY
DALEY
                 WOODLEY
DUMAGUALA-
                 FAUSTO
PACHECO
FELICIANO
                 KAIANY
DASILVA
GOMEZ LOPEZ      APARISIO
GOMEZ-AYALA      DANILO
HERNANDEZ
                 JOSE
MENDEZ
HOSSAIN          SAKHAWAT
KATAMBWA         PATRICK
KHAN             NAZIM
KIKWETA          GLOIRE
LOMBO            WELO
MARTINEZ         JORGE
DELGADO          DOMINGO
MARTIN-SOLIS     GALINDO
MELES            SELEMUN
MONTILLA SOTO    ESQUELIN
NEZALI           NASSIM
NIZEYIMANA       ABDY
PAGUAY
                 JOSE
POMAVILLA
POJOY CALEL      HECTOR
RAMIREZ LOPEZ    DAMIAN
REYES CASTILLO   JONATHAN
RODRIGUEZ
                 JOSE
MARTINEZ
SALGUERO-
                 RUDY
SANCHEZ
SANTOS           CARLOS
SILVA SOARES     VICTOR
SINGH            KAWALPREET
SINGH            MANINDER
SINGH            JASKARAN
SINGH            KARANBIR
                 KABOMBO
VASCO
                 MAFUTA
PEDROZA CANTE    ARGELIO
PEREZ            CARLOS
TOVAR-SANCHEZ    JUAN CARLOS
MEDEIROS         JOSE
